Exhibit 10.1

 

HOSPITALITY PROPERTIES TRUST

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of «DATE», «YEAR»,
between «NAME» (the “Recipient”) and Hospitality Properties Trust (the
“Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of the
Hospitality Properties Trust 2012 Equity Compensation Plan, as it may be amended
from time to time (the “Plan”), the Company hereby grants to the Recipient,
effective as of the date of this Agreement, «HPT» of its common shares of
beneficial interest, par value $.01 per share.  The shares so granted are
hereinafter referred to as the “Shares,” which term shall also include any
shares of the Company issued to the Recipient by virtue of his or her ownership
of the Shares, by share dividend, share split, recapitalization or otherwise.

 

2.                                      Vesting; Repurchase of Shares.

 

(a)                                 The Shares shall vest one-fifth as of the
date hereof and a further one-fifth on «DATE» of each of the next four calendar
years commencing on «DATE», «YEAR».  Any Shares not vested as of any date are
herein referred to as “Unvested Shares.”

 

(b)                                 At the option of the Company, in the event
the Recipient ceases to render significant services, whether as an employee or
otherwise, to (i) the Company, (ii) the entity which is the manager or shared
services provider to the Company or an entity controlled by, under common
control with or controlling such entity (collectively, the “Manager”), or
(iii) an affiliate of the Company (which shall be deemed for such purpose to
include any other entity to which the Manager is the manager or shared services
provider), all or any portion of the Unvested Shares shall be forfeited by the
Recipient as of the date the Recipient ceases to render such services.  The
Company may exercise such option by delivering or mailing to the Recipient (or
his or her estate), at any time after the Recipient has ceased to render such
services, a written notice of exercise of such option.  Such notice shall
specify the number of Unvested Shares to be forfeited.

 

3.                                      Legends.  Share certificates, if any,
evidencing the Shares shall prominently bear legends in substantially the
following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF

 

--------------------------------------------------------------------------------


 

THE TRUST’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE TRUST’S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THE SHARES COVERED BY
THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

 

4.                                      Tax Withholding.  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the

 

2

--------------------------------------------------------------------------------


 

Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

5.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:                           To the Recipient’s address as set
forth on the signature page hereof.

 

To the Company:                       Hospitality Properties Trust

Two Newton Place

255 Washington Street

Newton, MA 02458

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                   Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company, the Manager or any
affiliate of the Company or the Manager to employ the Recipient, nor is the
Company, the Manager or any affiliate of the Company or the Manager obligated to
continue employing the Recipient by reason of this Agreement or the grant of
Shares to the Recipient hereunder.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

«NAME»

 

 

«ADDRESS»

 

 

«CITY», «ST» «ZIP»

 

--------------------------------------------------------------------------------